DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 1, 2, 4-6, 17, 20 and 22-28 received 3/09/2021. Claims 1-33 are currently pending with claims 22-33 withdrawn from consideration. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. No new grounds of rejection are applied.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-33 directed to Group II non-elected without traverse.  Accordingly, claims 22-33 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 22-33 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a metrology system comprising: a controller communicatively coupled to a scanning metrology tool, the scanning metrology tool configured to image a sample in motion along a scan direction, the controller including one or more processors configured to execute program instructions causing the one or more processors to: receive one or more images of a metrology target on the sample 
Koolen (US 2013/0100427 previously cited) teaches a metrology system comprising: 
a scanning metrology tool configured to image a sample W (fig. 3 par. 61) in motion along a scan direction x (fig. 12 par. 111); and 
a controller PU communicatively coupled to the scanning metrology tool, the controller including one or more processors configured to execute program instructions (fig. 3 par.’s 65 and 73) causing the one or more processors to: 
receive an image of a metrology target on the sample from the scanning metrology tool (fig.’s 4-5 par.’s 72-73), wherein the metrology target comprises: 
a first measurement group 32/33 including one or more cells distributed along a transverse direction Y on the sample, wherein the transverse direction on the sample is orthogonal to the scan direction(fig. 4 par. 72, gratings 32/33 are distributed along the y direction and transverse to the scanning x direction, fig.’ 12-13 par.’s 111-112); and 

generate at least a first metrology measurement (e.g. an x-overlay measurement) based on at least one of a first set of cells in the first metrology group 32/33 (fig. 4 par. 72, in an embodiment the target is a composite overlay mark, wherein the first set of cells 32/33 includes both x and y gratings, and therefore generates at least two metrology measurements of x and y overlay); and
generate at least a second metrology measurement (e.g. a y-overlay measurement) based on at least one of a second set of cells in the second metrology group 34/35 (fig. 4 par. 72 as discussed above. Because each of the first and second sets of cells generate both x and y overlay measurements, the limitations are met).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/13/2021